Citation Nr: 1034977	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-09 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer to 
include as due to herbicide exposure.

4.  Entitlement to service connection for diabetes to include as 
due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.

The issues of entitlement to service connection for tinnitus, 
prostate cancer and diabetes are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Bilateral hearing loss was not diagnosed during military service 
and the preponderance of the evidence shows that the Veteran's 
current bilateral hearing loss is not etiologically related to 
military service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on VA to notify and assist a claimant in developing a claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 2008).  
Thus, any error related to this element is harmless.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds that 
an April 2008 VCAA letter satisfied the duty to notify provisions 
prior to the initial unfavorable AOJ decision.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, the April 2008 letter 
advised the Veteran what information and evidence was needed to 
substantiate his service connection claim for hearing loss.  The 
Veteran was informed how VA determines the disability rating and 
effective date if his claim is granted.  The letter also informed 
the Veteran of his and VA's respective duties for obtaining 
evidence.  The letter requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file 
contains the Veteran's service treatment records, VA treatment 
records, private treatment records and a VA audiological 
examination report dated in July 2008.  

The July 2008 VA examination report reflects that the examiner 
conducted a review of the Veteran's claims file in addition to 
obtaining an oral history and providing a physical evaluation of 
the Veteran.  Following the above, the examiner provided an 
assessment of the Veteran's current conditions.  The examiner 
provided a rationale for her opinion, which appears to be based 
on both the medical and lay evidence of record.  Accordingly, the 
Board concludes that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(VA must ensure that any VA examination undertaken during an 
appeal is adequate for rating purposes).  

In addition, there is no indication in the file that there are 
additional relevant records available that have not yet been 
obtained.  Therefore, the Board finds that all relevant facts 
have been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.

II.  Merits of the Claims for Service Connection

The Veteran contends that he currently has bilateral hearing loss 
related to military service.  Specifically, he asserts that he 
experienced acoustic trauma from exposure to jet engines as a jet 
mechanic and midair refueler.

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for an organic disease of 
the nervous system, such as sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  However, in 
this case, the Veteran was not diagnosed with sensorineural 
hearing loss. Therefore, this presumption does not apply to the 
Veteran's hearing loss claim.

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).  Additionally, the Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that threshold 
levels above 20 decibels indicate at least some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In assessing the Veteran's service connection claim for hearing 
loss, the Board must first determine whether the Veteran has a 
current hearing disability under VA regulations.  As noted above, 
hearing loss is determined for VA purposes using the criteria 
provided under 38 C.F.R. § 3.385.  A July 2008 VA audiology 
examination report shows auditory thresholds of 26 decibels (dB) 
or higher in at least three of the required frequencies for both 
ears.  The VA examiner noted that the test results were somewhat 
questionable as the Veteran either could not or would not respond 
consistently to test stimuli.  The examiner determined that the 
best thresholds received indicated a mild flat hearing loss in 
both ears.  Although there is some question regarding the 
reliability of the results, the Board concludes that the evidence 
of record suggests that the Veteran has a current hearing loss 
disability.

The Veteran contends that he injured his ears in military service 
due to loud noise exposure as a jet mechanic and midair refueler.  
The Board observes that the service personnel records indicate 
that his military occupational specialty (MOS) during service was 
a jet engine mechanic and he had a temporary duty order for the 
Veteran to work under Operation Young Tiger with the Air 
Refueling Squadron.  In a case where a veteran is seeking service 
connection for any disability, due consideration must be given to 
the places, types, and circumstances of the veteran's service.  
38 U.S.C.A. § 1154(a) (West 2002).  As a jet mechanic and air 
refueler it is likely that the Veteran was exposed to loud 
noises; thus, noise exposure is consistent with the conditions of 
his active military service.  Accordingly, the Board finds that 
the Veteran's history of in-service acoustic trauma is credible.  

However, injury during service does not, by itself, warrant 
service connection.  Rather, there must be competent evidence 
that the Veteran has a current disability that was incurred in 
service.  38 C.F.R. § 3.303.  The service treatment records do 
not reveal that the Veteran had a bilateral hearing loss 
disability during active military service.  Prior to November 
1967, audiometric results were reported in standards set forth by 
the American Standards Association (ASA).  Since November 1, 
1967, those standards have been set by the International 
Standards Organization - American National Standards Institute 
(ISO-ANSI).  In order to facilitate data comparison for VA 
purposes, ASA standards noted in the service treatment records 
dated prior to November 1, 1967 must be converted to ISO-ANSI 
standards. Audiometric results in records dated after November 1, 
1967 are presumed to be in ISO-ANSI units unless otherwise 
specified.  Conversion to ISO-ANSI units is accomplished by 
adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to 
the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz and 5 
decibels to the ASA units at 4000 Hertz.  The original ASA units 
will be shown in parenthesis.  The Veteran's November 1963 
enlistment examination reveals that his ears were clinically 
evaluated as normal.  The audiometric results show that the 
Veteran's pure tone thresholds for the right ear were 15 (0) dB 
at 500 Hz, 0 (-10) dB at 1000 Hz, 5 (-5) dB at 2000 Hz, 0 (-10) 
dB at 3000 Hz and 5 (0) dB at 4000 Hz.  The pure tone thresholds 
of the left ear were 10 (-5) dB at 500 Hz, 0 (-10) dB at 1000 Hz, 
0 (-10) dB at 2000 Hz, 10 (0) dB at 3000 5Hz and 15 (10) dB 4000 
Hz.  There is no evidence of any complaints of or treatment for 
hearing loss during military service.  The Veteran's October 1967 
separation examination shows that the Veteran's ears were 
evaluated as clinically normal.  The pure tone thresholds for the 
right ear were 10 (-5) dB at 500 Hz, 5 (-5) dB at 1000 Hz, 5 (-5) 
dB at 2000 Hz, 0 (-10) dB at 3000 Hz and -5 (-10) dB at 4000 Hz.  
The pure tone thresholds of the left ear were 20 (5) dB at 500 
Hz, 15 (5) dB at 1000 Hz, 5 (-5) dB at 2000 Hz, 5 (-5) dB at 3000 
Hz and 5 (0) dB 4000 Hz.  Thus, there is no medical evidence of a 
bilateral hearing loss disability during service.  

As part of the Veteran's initial claim in March 2008, the Veteran 
reported that his bilateral hearing loss began in June 1968 
during military service.  As noted above, the Veteran is 
competent to report symptoms of decreased hearing since service.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a 
lay person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather through 
his senses).   Nonetheless, the Board finds that the Veteran's 
assertion that hearing loss began during service is not credible.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  In this regard, the 
Veteran provided conflicting information regarding the onset of 
this hearing loss.  Specifically, the Veteran stated to the VA 
examination in July 2008 that his hearing loss began within the 
last ten to fifteen years.  Furthermore, the Veteran's statements 
are inconsistent with the objective evidence of record.  The 
first indication of complaints or diagnosis hearing loss in the 
record is not shown until 2008, approximately 41 years after 
service.  The passage of many years between discharge from active 
service and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  In light of foregoing, the Board finds 
that the Veteran's statements are not credible and it is unable 
to afford his statement that his hearing disability began in 
service any probative value.         

With no credible lay or medical evidence of bilateral hearing 
loss in service or continuity of symptomatology of decreased 
hearing, the threshold question is whether there is sufficient 
medical evidence to establish an etiological link between the 
Veteran's current hearing loss disability and his active service.  
The Veteran was provided with a VA examination in July 2008.  He 
reported the onset of his hearing loss within the past ten to 
fifteen years.  He also reported occupational noise exposure in 
his plumbing business when he has to break concrete.  After the 
examiner reviewed the record, obtained a lay history of the 
Veteran's hearing loss and conducted a physical examination of 
the Veteran's ears to include an audiogram, the examiner provided 
the opinion that it is less likely that the Veteran's hearing 
loss is related to military service.  She noted that the service 
treatment records documented normal hearing sensitivity at 
entrance and separation from service.  The Board concludes that 
this opinion is highly probative and persuasive as the examiner 
reviewed the Veteran's claims file including his service 
treatment records and provided a clear rationale based on the 
evidence of record.  Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  Furthermore, the record does not 
contain any competent medical evidence or opinion that would 
indicate the Veteran's bilateral hearing loss is related to the 
loud noise exposure in service.  

The Veteran contends that his bilateral hearing loss was caused 
by military service.  The Board notes that lay assertions 
regarding medical matters such as an opinion whether a disability 
is related to an injury or disease in service has no probative 
value because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The Veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the Veteran is not 
competent medical evidence and does not prove a relationship 
between the Veteran's current hearing loss disorder and exposure 
to loud noise during military service.  As discussed above, the 
only competent medical evidence of record asserts that the 
Veteran's bilateral hearing loss is not related to his military 
service.  

As the probative evidence of record does not establish a 
relationship between the Veteran's current hearing loss and his 
period of active service, the Board finds that the preponderance 
of the evidence weighs against the claim and service connection 
for bilateral hearing loss is not warranted.  In reaching this 
conclusion, the Board notes that under the provisions of 38 
U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in 
the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a material 
issue.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

After a review of the record, the Board concludes that additional 
development is necessary before proceeding to evaluate the merits 
of the remaining claims on appeal.

Regarding the issue of whether the Veteran was exposed to 
herbicides, the Veteran contends that when he was sent on a 
temporary duty assignment under Operation Young Tiger to assist 
in refueling aircraft, he landed at Da Nang Air Force Base, 
Vietnam for refueling approximately in December 1966.  The 
Veteran later clarified that he landed in Da Nang, Vietnam on 
November 26, 1966.  The Board notes that if the Veteran is a 
Vietnam war-era veteran he may be presumed to have been exposed 
to certain herbicide agents such as Agent Orange, 38 C.F.R. § 
3.307(a)(6)(iii) (veteran must have "served in the Republic of 
Vietnam," which includes "visitation in the Republic of 
Vietnam"), which, in turn, would create a presumption that his 
prostate cancer and diabetes are service connected, see 38 C.F.R. 
§ 3.309(e), unless there is affirmative evidence to establish 
nonexposure.   See 38 U.S.C. § 1116; McCartt v. West, 12 Vet. 
App. 164, 168 (1999); 38 C.F.R. § 3.307.   The record contains a 
Temporary Duty Order dated in October 1966 that confirms the 
Veteran was sent on a temporary duty assignment to California, 
Hawaii and Okinawa with the 28th Air Refueling Squadron under 
Operation Young Tiger.  However, the Veteran's service personnel 
records do not provide any information regarding the Veteran's 
purported landing at Da Nang Air Base, Vietnam.  The RO contacted 
NPRC to determine if there were other service records that 
indicated the Veteran served in the Republic of Vietnam or that 
he was otherwise exposed to herbicides.  The RO received a 
response in May 2008 and July 2008 that there was no evidence in 
the Veteran's file to substantiate any service in the Republic of 
Vietnam or that he was exposed to herbicides.  The Board observes 
that the RO did not check flight manifests for the dates (or 
approximate dates) in question, general flight routes taken by 
the 28th Air Refueling Squadron or unit records for the 28th Air 
Refueling Squadron.  In order to give the Veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development in determining whether 
the Veteran served in the Republic of Vietnam is warranted.  See 
38 U.S.C. § 5103A(b); Loving v. Nicholson, 19 Vet. App. 96, 102-
03 (2005) (VA's duty to assist includes making reasonable efforts 
to obtain relevant records that the appellant has adequately 
identified); see also Hayre v. Principi, 188 F.3d 1327, 1331 
(Fed. Cir. 1999) (single unsuccessful request for records does 
not fulfill duty to assist), overruled on other grounds by Cook 
v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc).  

The Board observes that the Veteran contends that his tinnitus 
began during military service.  See March 2008 claim.  The 
Veteran was provided with a VA audiological examination in July 
2008., where he reported that he had tinnitus for a long time.  
The VA examiner provided the opinion that tinnitus is less likely 
than not related to military service because the service 
treatment records did not document any complaints or treatment 
for tinnitus.  The examiner did not address the Veteran's lay 
statements that his tinnitus began in 1964 and the onset of the 
ringing in his ears began many years ago.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran competent to 
testify as to the presence of tinnitus).  Therefore, the Board 
finds that the VA opinion is inadequate and the Veteran should be 
provided with another VA examination and opinion for his tinnitus 
claim.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Accordingly, the case is REMANDED for the following action:

1.	Conduct further research to determine 
whether the Veteran served in the Republic 
of Vietnam (which includes visitation in 
the Republic of Vietnam).  In this regard, 
the RO/AMC should send a request to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) for flight logs, 
flight manifests or unit history for the 
28th Air Squadron to determine if the 
records indicate that the Veteran visited 
the Republic of Vietnam, specifically Da 
Nang Air Base, in November or December 
1966.  In the event of a negative 
response, the RO should inform the Veteran 
of such, and provide the details of what 
it had requested JSSRC to research.  

2.	Schedule the Veteran for a VA examination 
and opinion to determine the etiology of 
the Veteran's tinnitus.  All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether the Veteran's 
tinnitus is at least as likely than not 
(i.e., a fifty percent or greater 
probability), related to the Veteran's 
active military service.  The examiner 
should provide a complete rationale for 
conclusions reached.  The examiner must 
specifically address the Veteran's report 
of tinnitus in service and intermittent 
tinnitus since service in rendering his 
or her opinion.  Please send the claims 
folder to the examiner for review. 

3.	Upon completion of the foregoing and any 
other development deemed necessary, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for tinnitus, prostate cancer 
and diabetes.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


